
	

113 HR 1778 IH: Justice for Imprisoned Americans Overseas Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1778
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Smith of New
			 Jersey (for himself and Ms.
			 Velázquez) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To mandate training of members of the Foreign Service to
		  protect the rights of United States citizens in the custody of foreign
		  governments, to deny entry into the United States of officials of any foreign
		  government, including their immediate family members, who commit or who fail to
		  rectify fundamental due process and human rights violations of United States
		  citizens in the custody of a foreign government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Imprisoned Americans
			 Overseas Act of 2013 or the Jacob’s Law of 2013.
		2.Findings; Sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The President is
			 required under section 2001 of the Revised Statutes of the United States (22
			 U.S.C. 1732) to demand the release of any citizen who has been unjustly
			 deprived of his liberty by or under the authority of any foreign government,
			 and to undertake appropriate means to obtain the release of such
			 citizen.
				(2)In a statement submitted to the Committee
			 on the Judiciary of the Senate on July 27, 2011, former Secretary of State
			 Hillary Clinton stated that [t]he State Department has no greater
			 responsibility than the protection of U.S. citizens overseas—particularly when
			 Americans find themselves in the custody of a foreign government, facing an
			 unfamiliar, and at times unfair, legal system..
				(3)Some United States
			 citizens in the custody of a foreign government have been and continue to be
			 denied fundamental due process and human rights under both local and
			 international law by foreign government officials.
				(4)Mr. Jacob
			 Ostreicher, who was detained in the notorious Palmasola prison in Santa Cruz de
			 la Sierra, Bolivia, from June 4, 2011, until December 18, 2012, and was
			 subsequently placed under house arrest, is one of the United States citizens
			 who currently is enduring multiple, egregious, and continuous violations of his
			 fundamental due process and human rights under both local and international
			 law.
				(b)Sense of
			 CongressIt is the sense of Congress that foreign government
			 officials responsible for violations of fundamental due process and human
			 rights of United States citizens in the custody of a foreign government, as
			 well as immediate family members of such officials, should not have the
			 privilege of traveling to the United States while such violations are
			 occurring.
			3.Department of
			 State protection of United States citizens abroad
			(a)Training for
			 Foreign Service officersSubsection (a) of section 703 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4023) is amended—
				(1)in the first
			 sentence, by striking The Secretary  and inserting
			 (1) The
			 Secretary; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The professional development program
				referred to in paragraph (1) shall include the following:
							(A)The protocol that members of the
				Service are to follow to protect the human rights and due process rights of
				United States citizens who are in the custody of a foreign government and who
				have notified the Department of State that one or more of such rights is being
				violated.
							(B)Information relating to the
				international human rights that may be relevant in the case of a United States
				citizen described in paragraph (1), including the right of an individual
				charged with a criminal offense to be presumed innocent until proven guilty
				according to law as stated in the International Covenant on Civil and Political
				Rights.
							(C)The means by which a member of the
				Service assigned to a new post in a foreign country will be informed of the
				legal rights of a United States citizen who is in the custody of the government
				of such country pursuant to the laws of such
				country.
							.
				(b)Report to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report that describes the implementation of the new
			 requirements of the professional development program required under paragraph
			 (2) of subsection (a) of section 703 of the Foreign Service Act of 1980, as
			 added by subsection (a)(2) of this section.
			4.Denial of entry
			 into the United States of certain foreign government officials
			(a)Denial of
			 entryNotwithstanding any other provision of law, the Secretary
			 of State may not issue any visa to, and the Secretary of Homeland Security
			 shall deny entry to the United States of, any foreign government official
			 identified pursuant to subsection (d)(1)(C) or any immediate family members of
			 such official.
			(b)Permanent
			 banNotwithstanding any other provision of law, if any United
			 States citizen identified pursuant to subsection (d)(1)(A) dies from any cause
			 while in the custody of a foreign government, the government officials
			 identified pursuant to subsection (d)(1)(C) in relation to such citizen and the
			 immediate family members of such officials may not be issued any visa by the
			 Secretary of State, and may not be admitted by the Secretary of Homeland
			 Security, to the United States at any time on or after the date of the death of
			 such citizen.
			(c)Current visas
			 revokedNotwithstanding any
			 other provision of law, the Secretary of State shall revoke, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the
			 visa or other documentation of any alien who would be ineligible to receive
			 such a visa or documentation under subsection (a) or (b) of this
			 section.
			(d)Designation of
			 inadmissible foreign officials
				(1)Report to
			 CongressNot later than 30 days after the date of the enactment
			 of this Act and every 180 days thereafter for five years, the Secretary of
			 State shall submit to the appropriate congressional committees a report that
			 contains the following:
					(A)An identification
			 of United States citizens who are in the custody of a foreign government and
			 whose fundamental due process or human rights pursuant to the laws of such
			 government or international standards binding on such government are being
			 violated.
					(B)An identification
			 of the fundamental due process or human rights violations that are being
			 committed against the citizens identified in subparagraph (A).
					(C)A list of the
			 government officials who, based on credible information, are responsible for
			 the violations of, or are failing to fulfill their official responsibility to
			 protect, the rights identified in subparagraph (B) of any citizen identified in
			 subparagraph (A).
					(2)Additional
			 reporting requirementIn the case of each semi-annual report
			 required under paragraph (1), the Secretary of State shall include a list of
			 the names and titles of those government officials identified in subparagraph
			 (C) of such paragraph, and the names and relationships of the immediate family
			 members of such officials who were denied a visa or entry to the United States
			 pursuant to subsection (a) or (b), or whose visa was revoked pursuant to
			 subsection (c), during the immediately preceding 180-day period.
				(3)FormEach
			 report required under paragraph (1) shall be submitted in unclassified
			 form.
				(4)Exception for
			 classified annexThe name of a person to be included in each
			 report required under paragraph (1) may be submitted in a classified annex only
			 if the President—
					(A)determines that it
			 is in the best interest of a United States citizen identified pursuant to
			 subparagraph (A) of such paragraph, or that it is vital for the national
			 security interests of the United States to do so;
					(B)uses the annex in
			 such a manner consistent with congressional intent and the purposes of this
			 Act; and
					(C)15 days before
			 submitting the name in a classified annex, provides to the appropriate
			 congressional committees notice of, and a justification for, including or
			 continuing to include each person in such a classified annex despite any
			 publicly available credible information indicating that the government official
			 concerned is responsible for the violations of, or is failing to fulfill an
			 official responsibility to protect, the rights of a United States citizen
			 identified in subparagraph (A) of paragraph (1).
					(5)Public
			 availabilityThe unclassified portion of the report required
			 under paragraph (1) shall be made available to the public and published in the
			 Federal Register.
				(e)Removal from
			 report designationA
			 government official may be removed from the lists required under subsection
			 (d)(1)(C) if the President determines and reports to the appropriate
			 congressional committees not less than 15 days before the removal from any such
			 list of such governmental official that—
				(1)credible
			 information exists that such government official is not responsible for the
			 violations of, or is fulfilling any official responsibility to protect, the
			 rights identified in subsection (d)(1)(B) of any United States citizen
			 identified in subsection (d)(1)(A) who is in the custody of a foreign
			 government; or
				(2)such citizen has
			 been released.
				(f)Requests by
			 Chairpersons and Ranking Members of appropriate congressional
			 committees
				(1)In
			 generalNot later than 120 days after receiving a written request
			 from the chairperson and ranking member of one of the appropriate congressional
			 committees with respect to whether a person meets the criteria for being
			 included on the list required under subsection (d)(1)(C), the President shall
			 transmit a response to the chairperson and ranking member of the committee
			 which made the request with respect to the status of such person.
				(2)FormThe
			 President may submit a response required under paragraph (1) in classified form
			 if the President determines that it is in the best interest of a United States
			 citizen identified pursuant to subsection (d)(1)(A), or that it is necessary
			 for the national security interests of the United States to do so.
				(3)RemovalIf
			 the President removes from the list required under subsection (d)(1)(C) a
			 person who has been included on such list at the request of the chairperson and
			 ranking member of one of the appropriate congressional committees, the
			 President shall provide the chairperson and ranking member with any information
			 that contributed to such removal decision. The President may transmit such
			 information in classified form if the President determines that such is in the
			 best interest of a United States citizen identified pursuant to subsection
			 (d)(1)(A), or that it is in the national security interests of the United
			 States.
				(g)Nonapplicability
			 of confidentiality requirement with respect to visa recordsThe
			 President shall publish the list required under subsection (d)(1)(C) without
			 regard to the requirements of section 222(f) of the Immigration and Nationality
			 Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to
			 the issuance or refusal of visas or permits to enter the United States.
			5.Prohibition on
			 certain foreign assistanceNotwithstanding any other provision of law,
			 no assistance may be provided to an agency, instrumentality, or other entity of
			 a foreign government that, based on credible information, is responsible for
			 the violation of, or is failing to fulfill a responsibility to protect, the
			 rights identified in section 4(d)(1)(B) of a United States citizen identified
			 in section 4(d)(1)(A).
		6.Embassy website
			 postingsIt is the sense of
			 Congress that the website of the lead United States diplomatic or consular
			 mission located in a country where a United States citizen identified in
			 section 4(d)(1)(A) is in the custody of a foreign government should—
			(1)prominently indicate that the fundamental
			 due process or human rights of such citizen in the custody of the government of
			 such country are being violated, and
			(2)provide sufficient details about the case
			 of such citizen to alert other United States citizens of the potential dangers
			 of visiting such country.
			7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs and the Committee on
			 the Judiciary of the House of Representatives, and the Committee on Foreign
			 Relations and the Committee on the Judiciary of the Senate.
			(2)Immediate family
			 membersThe term immediate family members means a
			 spouse, daughter or son regardless of age, parent, brother, sister, and fiancé
			 or fiancée.
			(3)International
			 standardsThe term
			 international standards means standards specified in
			 international agreements to which the country concerned is a party, taking into
			 account any applicable reservations.
			(4)In the custody
			 of a foreign governmentThe term in the custody of a
			 foreign government means to be incarcerated, under house arrest, or
			 otherwise deprived of one’s liberty, including through the refusal of
			 permission to leave the country concerned, by the government of such
			 country.
			
